Notice of Pre-AIA  or AIA  Status
            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

           The amendment filed on 3/14/2022 has been entered.  Upon further consideration, the allowable subject matter of claims 1-12 and 15-19 as indicated in the previous Office action has been withdrawn.  A new, non-final rejection follows.  The inconvenience caused by this do-over is regretted.

Claim Objection
Claims 14-21 are objected to because of the following informalities: 
(1) Claim 14 should end with a period not two periods.
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 103
1.       The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.       Claims 1-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lange et al. (U.S. Patent No. 5,175,932, hereinafter “Lange”) in view of Agne (U.S. Patent Application Publication No. 2003/0229993) and Nishimura et al. (U.S. Patent No. 4,906,506, hereinafter “Nishimura”). 
Regarding claims 1 and 12, Lange a grass trimmer (13) comprising:
          a grass trimming head (3);
          a motor (6, see column 2, lines 65-66) configured to drive the grass trimming head (3) to rotate (see column 3, lines 25-6);
          a handle (14) for being ripped by a user (11, see Fig.1);  
          a connecting pipe (1) connected to the grass trimming head (3) and the handle (14); and
          wherein the connecting pipe (1) has a hollow tubular structure (see Fig.3) substantially as claimed except Lange is silent about the material of the connecting pipe (1). 
Agne shows a connecting pipe (10) for supporting a drive shaft (12) of a trimmer made of fiber composite material (see paragraph [0010]), and Nishimura shows a fiber composite material (101, see Fig.123) comprising an inner layer member (105) composed of a first fiber material (i.e. a carbon fiber material, see column 3, lines 47-53 as required by claim 12) and an outer layer member (106) composed of a second fiber material (i.e. a carbon fiber material, see column 3, lines 47-63 as required by claim 12), and a fiber arrangement direction of the inner layer member (105, see column 20, lines 66 to column 21, line 1) is different from a fiber arrangement direction of the outer layer member (106, see column 21, lines 1-3).
Thus, it would have been obvious to one skilled in the art to modify Lange by using a fiber composition material suitable for the connecting pipe (1) as taught by Agne, and to further modify Lange by using a well-known and commercially available fiber composition material such as Nishimura’s carbon fiber material having an outer 
Regarding claim 2, Lange’s connecting pipe (1) has a wall thickness (see Fig.2) which appears to be in the claimed range of greater than or equal to 0.5 mm and less than or equal to 1.5 mm.  If argued, this is not the case.  Then, it would have been obvious to one skilled in the art to select a desirable thickness range, including the one claimed, so that it is not too thick to render the pipe too heavy nor too thin to jeopardize the pipe’s durability.      
Regarding claim 3, Nishimura’s substrates (103,105) are collectively considered as the inner layer member (103,105) that is rolled from multi-layer material sheets (103,105) arranged layer by layer as set forth.  Note Nishimura teaches having multi-layers fiber material sheets “bent” to form a U-shape (see column 20, lines 42-46).  In view of this teaching, one skilled in the art would immediately envisage that Lange’s connecting pipe (1) as modified can be “rolled” from the multi-layered fiber material sheets to form a tubular shape for the connecting pipe (1).  
Regarding claim 4, while Nishimura shows (see Fig.123) an extending direction (X) of a horizontally extending pipe coinciding with the fiber arrangement direction of the outer layer member (106) rather than of the inner layer member (103,105), however, it would have been obvious to one skilled in the art to have made the fiber arrangement direction of the inner layer member (103,105) coinciding with the extending direction (X) and different from the fiber arrangement direction of the outer layer member (106) as Nishimura teaches the structure is not restricted to the ones shown (see column 17, 
Regarding claim 5, Nishimura’s substrates (103,105) collectively considered as the inner layer member (103,105) having a thickness greater than a thickness of the outer layer member (106).  Lange thus modified also possess such characteristic.   
Regarding claim 6, Nishimura’s substrate (104, see Fig.123) onto which the inner layer member (105) is sleeved on is considered as “an embedded member” (104).  Lange thus modified also possess such characteristic.      
          Regarding claim 11, Lange’s handle (14) comprises a handle housing (14) which is a bar (i.e. a handlebar, see column 3, line 29), and by defining a bar is a piece of some “solid” substance.  It appears Lange’s solid handle housing (14) has a density greater than that of the inner layer member of the modified hollow connecting pipe (1), assuming the handle housing (14) and the hollow connecting pipe (1) are formed of the same material.  If it is argued, this is not the case.  Then, it would have been an obvious matter of design choice to further modify Lange by making the handle housing (14) having a density greater than that of the inner layer member of the hollow connecting pipe (1), since Applicant has not disclosed that having the handle housing with a greater density solves any stated problem or is for any particular purpose.  It appears that Lange’s handle housing (14) would perform equally well for being gripped by a user without having a greater density than that of the inner layer member.  In re Kuhle, 188 USPQ 7, CCPA 1975.   
          Regarding claim 13, Lange discloses a grass trimmer (13) comprising:
          a grass trimming head (2);

a handle (14) for being gripped by a user (11, see Fig.1); and 
a connecting pipe (1) connected to the grass trimming head (2, see Fig.1) and the handle (14, see column 3, lines 29-30) substantially as claimed except Lange is silent about the material of the connecting pipe (1).
Agne shows a connecting pipe (10) for supporting a drive shaft (12) of a trimmer made of fiber composite material (see paragraph [0010]), and Nishimura shows a fiber composite material (4) comprising carbon fibers (see column 3, lines 47-53) arranged in cross pattern (see Fig.1).
Thus, it would have been obvious to one skilled in the art to modify Lange by using a fiber composition material suitable for the connecting pipe (1) as taught by Agne, and to further modify Lange by using a well-known and commercially available fiber composition material such as Nishimura’s carbon fiber material having the fibers thereof arranged in cross pattern for reinforcing purpose as taught by Nishimura would have been obvious to one skilled in the art.  
3.        Claims 1, 7, 12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (U.S. Patent Application Publication No. 2016/0021819, hereinafter “Nakano”) in view of Agne (U.S. Patent Application Publication No. 2003/0229993) and  Nishimura et al. (U.S. Patent No. 4,906,506, hereinafter “Nishimura”). 
           Regarding claims 1 and 12, Nakano discloses a grass trimmer (1) comprising:
           a grass trimming head (155,156);

           a handle (41) for being gripped by a user; 
           a connecting pipe (40,80) connected to the grass trimming head (155,156) and the handle (41); and
           wherein the connecting pipe (40,80) has a hollow tubular structure substantially as claimed except Nakano is silent about the material of the connecting pipe (40,80). 
Agne shows a connecting pipe (10) for supporting a drive shaft (12) of a trimmer made of fiber composite material (see paragraph [0010]), and Nishimura shows a fiber composite material (101, see Fig.123) comprising an inner layer member (105) composed of a first fiber material (i.e. a carbon fiber material, see column 3, lines 47-53 as required by claim 12) and an outer layer member (106) composed of a second fiber material (i.e. a carbon fiber material, see column 3, lines 47-63 as required by claim 12), and a fiber arrangement direction of the inner layer member (105, see column 20, lines 66 to column 21, line 1) is different from a fiber arrangement direction of the outer layer member (106, see column 21, lines 1-3).
Thus, it would have been obvious to one skilled in the art to modify Nakano by using a fiber composition material suitable for the connecting pipe (40,80) as taught by Agne, and to further modify Nakano by using a well-known and commercially available fiber composition material such as Nishimura’s carbon fiber material having an outer layer member and an inner layer member with different fiber arrangements for reinforcing purpose as taught by Nishimura would have been obvious to one skilled in the art.  
Regarding claim 7, Nakano’s grass trimmer (1) further comprises a motor housing (152) configured to accommodate or mount the motor (see paragraph [0035], lines 1-3) and a first housing (11) used for connecting a battery pack (2), see paragraph [0032], lines 1-3), the first housing (11) and the motor housing (152) are respectively fixed to tow ends of the connecting pipe (40,80), the grass trimmer (1) further comprises a guide wire (35, see paragraph [0039], lines 25-27) electrically connected to the battery pack (2) and the motor, and the guide wire (35) is located inside the connecting pipe (40,80).
Regarding claim 14, Nakano discloses a grass trimmer (1) comprising:
a grass trimmer head (155,156);
a motor (see paragraph [0035], line 1) configured to drive the grass trimmer head (155,156) to rotate;
a motor housing (152) configured to accommodate or mount the motor (see paragraph [0035], lines 1-3);
a handle (41) for being gripped by a user;
a first housing (11) used for connecting a battery pack (2, see paragraph [0032], lines 1-3);
a guide wire (35, see paragraph [0039], lines 25-27) electrically connected to the battery pack (2) and the motor; and
a connecting pipe (40,80) connected to the motor housing (152) and the first housing (11), wherein the first housing (11) and the motor housing (152) are respectively fixed to two ends of the connecting pipe (40,80);
except  Nakano’s connecting pipe (40,80) is not made of carbon fiber material.
Agne shows a connecting pipe (10) for supporting a drive shaft (12) of a trimmer made of fiber composite material (see paragraph [0010]), and Nishimura shows fiber composite material (101) comprising carbon fibers (see column 3, lines 47-53) and formed from multi-layered fiber material sheets (see column 3, lines 24-27) arranged layer by layer (102-106, see Fig.123).
Thus, it would have been obvious to one skilled in the art to modify Nakano by using a fiber composition material suitable for the connecting pipe (1) as taught by Agne, and to further modify Nakano by using a well-known and commercially available fiber composition material such as Nishimura’s carbon fiber material formed of multi-layered fiber material sheets arranged layer by layer for reinforcing purpose as taught by Nishimura would have been obvious to one skilled in the art.  Nishimura also teaches having multi-layers fiber material sheets “bent” to form a U-shape (see column 20, lines 42-46).  In view of this teaching, one skilled in the art would immediately envisage that Nakano’s connecting pipe (40,80) as modified can be “rolled” from the multi-layered fiber material sheets to form a tubular shape for the connecting pipe (40,80).  
Regarding claim 15, Nakano’s connecting pipe (40,80) as modified is rolled from multi-layered fiber material sheets layer by layer as set forth, the outermost one of the multi-layered fiber material sheets is considered as an outer layer member composed of a carbon fiber material, and any of the multi-layered fiber material sheets that is not the outermost sheet is considered as an inner layer member composed of a 
Regarding claim 16, Nishimura’s substrates (103,105) are collectively considered as the inner layer member (103,105) that is rolled from multi-layer material sheets (103,105) arranged layer by layer as set forth.  Nakano thus modified also possess such characteristic.
Regarding claim 17, while Nishimura shows (see Fig.123) an extending direction (X) of a horizontally extending pipe coinciding with the fiber arrangement direction of the outer layer member (106) rather than of the inner layer member (103,105), however, it would have been obvious to one skilled in the art to have made the fiber arrangement direction of the inner layer member (103,105) coinciding with the extending direction (X) and different from the fiber arrangement direction of the outer layer member (106) as Nishimura teaches the structure is not restricted to the ones shown (see column 17, lines 48-49 and Figs.111-118) so long as it does not compromise its strength.  Nakano thus modified also possess such characteristic.   
Regarding claim 18, Nishimura’s substrates (103,105) collectively considered as the inner layer member (103,105) having a thickness greater than a thickness of the outer layer member (106).  Nakano thus modified also possess such characteristic.   
Regarding claim 19, Nishimura’s substrate (104, see Fig.123) onto which the inner layer member (105) is sleeved on is considered as “an embedded member” (104).  Nakano thus modified also possess such characteristic.      
Regarding claim 20, Nakano’s connecting pipe (40,80) has a wall thickness (see Fig.4) which appears to be in the claimed range of greater than or equal to 0.5 mm and less than or equal to 1.5 mm.  If argued, this is not the case.  Then it would have been obvious to one skilled in the art to select a desirable thickness range, including the one claimed, so that it is not too thick to render the pipe too heavy nor too thin to jeopardize the pipe’s durability.      
4.       Claims 8-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (U.S. Patent Application Publication No. 2016/0021819, hereinafter “Nakano”) in view of Agne (U.S. Patent Application Publication No. 2003/0229993) and Nishimura et al. (U.S. Patent No. 4,906,506) as applied to claims 7 and 14, above and further in view of Racov et al. (U.S. Patent No. 9,517,555, hereinafter “Racov”).
Regarding claims 8 and 21, Nakano’s grass trimmer (1) as modified shows all the claimed structure and further comprises a circuit board (13) electrically connected to the motor, the first housing (11) is formed with a first chamber (see Fig.3) for accommodating the circuit board (13), the motor housing (152) is formed with a second chamber for accommodating the motor (see paragraph [0035], lines 1-3) except it is unclear if there is an airflow passage formed in the connecting pipe (40,80) for communicating the first chamber (in the first housing 11) with the second chamber (in the motor housing 152, see Fig.1).  

Therefore, it would have been obvious to one of ordinary skill in the art to further modify Nakano’s trimmer (1) by having an airflow passage formed in the connecting pipe (40,80) for communicating the first chamber (in the first housing 11) with the second chamber (in the motor housing 152, see Fig.1) to cool the motor as taught by Racov.  
Regarding claim 9, Nakano shows a fixing clamp (34, see Fig.3) sleeved on an outer periphery of the connecting pipe (40,80), and the connecting pipe (40,80) is fixed to the first housing (11) by the fixing clamp (34, see paragraph [0038], lines 7-9).    
Regarding claim 10, Nakano’s first housing (11) is considered to have a first housing part and a second housing part that can be either integrally formed or separately attached, the connecting pipe (40) is located between the two housing parts, and further a ratio of a circumference of the connecting pipe (40) to a length of the fixing clamp (i.e. the attaching boss 34) in an extending direction of the connecting pipe (40) is greater than or equal to 6 and less than or equal to 16 as seen in Fig.3.

Prior Art Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2018/0177135 is cited to show a housing (60, see Fig.2) comprising a first housing part (61) and a second housing part (62) .
Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724